Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2022 has been entered.
 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al (US PGPub No. 2019/0160915) in view of Ota et al (US Patent No. 9,068,458).

Shin teaches:

limitations from claim 1, a vehicular electric compressor (100), comprising: a compressor body (110) that compresses fluid sucked from outside and then discharges the fluid (paragraph 46, discharging of a compressed fluid is a widely known function of a compressor), using electric power as power (paragraph 64); a protective component (151) attached on the compressor body (see FIG. 8-9 for example); and an external attachment leg (120) attached to the compressor body through the protective component (see FIG. 9; paragraph 73-74); wherein the compressor body (110) comprises a compression mechanism unit (40) that compresses the fluid and then discharges the fluid (paragraph 46), a motor unit (20) that drives the compression mechanism unit, and an inverter unit (50) that operates the motor unit, wherein the inverter unit includes an inverter that supplies the electric power to the motor unit (paragraph 47), an inverter case (housing 12 as part of casing 110) that accommodates the inverter (paragraph 47), and an inverter cover (see also 12 as shown in FIG. 12 as two parts) that covers the inverter accommodated in the inverter case, and wherein the external attachment leg is attached to the inverter cover (see paragraph 78, 85 teaching that the points of support, which include leg 120 and protective member 151, may be formed at any point on the body 110; this includes the housing 12 of the inverter which is part of the body 110 and would be an obvious position to form another point of support to increase the security of the fastening of the compressor) and is attached to a part outside the vehicular compressor (the leg 120 is attached to the compressor housing via part 130, and is attached on the compressor mounting part “V” which is a coupling portion of the vehicle body outside of the compressor);

Shin teaches that the protective component is formed of an elastic material such as plastic, rubber, etc. (paragraph 105); but does not explicitly teach wherein the protective component (151) is lower in strength than the external attachment leg (120);

However, Ota teaches a compressor (1) having a body (10), and an attachment leg (29) attached to the body via a protective component (31); and wherein the protective component is lower in strength (see C. 4 Lines 49-53 teaching rubber and elastomers) than the attachment leg (see C. 4 Lines 20-23 teaching metals);

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the attachment leg of Shin from a material such as metal, as taught by Ota, in order to provide an attachment point for the compressor that is of high structural strength (a commonly understood feature of metals such as steel). Additionally the examiner notes that the function of the protective member of Shin (151; paragraph 105) and the protective member of Ota (31-32; C. 6 Lines 13-16) are the same (to reduce vibrations transmitted from the leg to the compressor body), and the function of the legs of Shin and Ota (120 and 29 respectively) are the same (to securely mount to compressor to another structure); therefore the use of similar materials would be obvious to achieve a common effect.



Shin further teaches:

limitations from claim 3, wherein the compressor body, the protective component (151), and the external attachment leg (120) are separate components (see FIG. 9);





Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al (US PGPub No. 2019/0160915) in view of Ota et al (US Patent No. 9,068,458) as applied to claims 1 above, and in further view of NPL titled “Engineering Plastic” (herein Wiki).

Regarding claim 5:

Shin teaches that the protective component (151) is formed of rubber or plastic (paragraph 105), but does not specify a type of rubber or plastic;

However, Wiki teaches that engineering plastics are known to have superior mechanical and/or thermal properties to regular plastics (see first paragraph of Wiki) and that engineering plastics are common in mechanical parts (second paragraph);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to choose a material such as an engineering grade plastic for the protective component of Shin, in order to realize a mechanically and thermally superior pump component as part of the fastening assembly (see paragraphs 1 and 6 of Wiki). 





Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoi et al (US Patent No. 9,273,683) as applied to claim 1 above, and in further view of Shin et al (US PGPub No. 2019/0160915).

Yokoi teaches:

limitations from claim 1, a vehicular electric compressor, comprising: a compressor body (1) that compresses fluid sucked from outside and then discharges the fluid (C. 2 Lines 58-61), using electric power as power (C. 2 Lines 63-65); a protective component (10-12) attached on the compressor body (see FIG. 3); and an external attachment leg (19a) attached to the compressor body through the protective component (via cover 19b), wherein the protective component is lower in strength than the external attachment leg (the protective component is formed of a soft vibration absorbing material, C. 3 Lines 49-64; the leg is formed of a metal, C. 5 Lines 11-14);

Yokoi teaches an electric motor (3a) receiving a supply of electric power, such that a compression mechanism (2a) is driven, and a case (3) for the motor that is attached to the leg (19a); but does not teach an inverter unit for the motor;

Shin teaches:

limitations from claim 1, a vehicular electric compressor (100), comprising: a compressor body (110), using electric power as power (paragraph 64) to drive an electric motor (20); a protective component (151) attached on the compressor body (see FIG. 8-9 for example); and an external attachment leg (120) attached to the compressor body through the protective component (see FIG. 9; paragraph 73-74); wherein the compressor body (110) comprises a compression mechanism unit (40), the motor unit (20), and an inverter unit (50) that operates the motor unit, wherein the inverter unit includes an inverter that supplies the electric power to the motor unit (paragraph 47), an inverter case (housing 12 as part of casing 110) that accommodates the inverter (paragraph 47), and an inverter cover (see also 12 as shown in FIG. 12 as two parts) that covers the inverter accommodated in the inverter case;

It would have been obvious to one of ordinary skill in the art of compressors driven by electric motors at the time the invention was filed to provide an inverter accommodated in the motor housing of Yokoi, as taught by Shin within a covered case (element 12 of Shin for example), in order to allow for conditioning and control of the electrical supply, and therefore a more robust control of the motor and compressor operation; 



Yokoi further teaches:

limitations from claim 4, wherein a connection (see bands 13 and 15) between the compressor body (1) and the protective component (10-12) and another connection (integral cover 19b) between the protective component (10-12) and the external attachment leg (19a) are made respectively by different connection members (see FIG. 1-3);





Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoi et al (US Patent No. 9,273,683) in view of Shin et al (US PGPub No. 2019/0160915) as applied to claim 1 above, and in further view of Scancarello et al (US Patent No. 2017/0184108).

Yokoi teaches a protective casing (10-12) for the compressor, but is silent as to an integrated lattice structure;

Scancarello teaches:

a vehicular electric compressor (500; FIG. 6), comprising: a compressor body (512, 514, 516) that compresses fluid sucked from outside and then discharges the fluid (paragraph 69 for example), using electric power as power (see electric motor 528; paragraph 75); a protective component (the lattice components 950, FIG. 13; 980, FIG. 14; 1014, FIG. 15) attached on the compressor body (paragraphs 103-108);

limitations from claim 6, wherein the protective component is integrated with the compressor body (see FIG. 15);

limitations from claim 7, wherein the protective component has a lattice structure (paragraph 108);

It would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed to form the protective component (casing 10-12) of Yokoi as an integral lattice, as taught by Scancarello, in order to form a lightweight compressor while maintaining strength and robustness (paragraph 111 of Scancarello).


Response to Arguments
Applicant's arguments filed 04/07/2022 have been fully considered but they are not persuasive.
The amendments to claim 1 requiring the external attachment leg to be attached to a part outside of the compressor will require further consideration of the prior art. It does not appear the amendment overcome the current prior art rejection.

Applicant has argued that the amendments clarify that the support bracket 120 of Shin does not correspond to the "external attachment leg" of claim 1; However, the examiner maintains that the "leg" 120 of Shin is both attached a compressor housing (see inverter cover as per the most recent rejection) via fastening part 130, as well as attached to a part outside of the compressor (the part 120 is disposed on the compressor mounting part V, and thus is attached to the mounting part and/or the vehicle body).

Regarding Yokoi, applicant argues (see pages 6-7 of the response) that any inverter housing would "need to have the functions of blocking electromagnetic waves and preventing current leakage"; however, neither of these functions is described as a necessary feature in either Yokoi or Shin and therefore would not constitute teaching away from the art. While applicant argues that providing an inverter cover having functions of blocking electromagnetic waves and preventing current leakage is commonly known, none of the prior art, disclosure or claims supports the argument that “…part of the drive unit 3 (part of the motor housing unit 5) cannot share functions of an inverter cover” (the examiner also notes that Yokoi teaches the housings 4-5 are made from an aluminum alloy, which is known to shield electromagnetic waves). Additionally, these features are neither claimed nor disclosed by the applicant.
Regardless of the function of the housing 4-5, the examiner notes that Shin teaches an inverter casing (12) that separately accommodates the inverter, and is also coupled with the motor housing (11) so as to form an integral unit. Therefore the examiner maintains that the combination of Shin and Yokoi would result in an inverter casing/cover (as taught in FIG. 12 of Shin) as an integral part of the motor/compressor housing 4-5 of Yokoi.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746